Martin, J.,

delivered the opinion of the court.
In this case the insolvent debtor was arrested at the instance of a creditor, under the 223d article of the Code of Practice, on the allegation that he was about to depart from the jurisdiction of the court, and thereby secrete his person from his creditors. On application to the court, the debtor obtained his discharge from the arrest. The creditor who had provoked the arrest, appealed from the decision of the court which ordered the discharge of the debtor.
The discharge was claimed on the ground of the alleged - insufficiency of the affidavit on which the arrest was made in *191,the first instance. It was considered defective, because the affiant did not set forth the facts which it was supposed the insolvent debtor would avail himse,lf of the stay of proceedings which he had obtained, for the purpose of placing his person and property out of the reach of his creditors; and because the affidavit states that the affiant only suspected or had reason to fear the insolvent was about to absent or secrete himself, not that he verily believed so.
The creditor the’arre'st'of 'his insolvent debtor, must set forth the circumstances which induce him to make the oath. But it is sufficient if these circumstances are disclosed by reference to the petition, schedule, or other documents in the cause. A detail of them is not required in tire affidavit.
The article 22.3 of the Code of Practice requires the credi- ■ tor to swear, he ' verily beUeves the fact in his affidavit $ but these words are not sacramental. The affiant may swear, “hesws-pecis and fears his debtor is about to depart,” &c., and it will be deemed sufficient.
The Code of Practice is explicit in requiring the creditor who makes the oath to set forth the circumstances which induced him to entertain the belief he swears to. It 'is, however, sufficient if these circumstances are disclosed, by a reference to the petition or schedule of the debtor, or to any other document which has been made a part of the proceedings in the cession. There is nothing which requires that they be detailed in the affidavit. This has been done in the present case. The documents on file go to establish that previous to the application for a stay of proceedings against him, the insolvent removed a large sum of money from the banks, and a number of notes and valuable papers, for the purpose of placing them out of the reach of his creditors.
It is true, the Code of Practice in the very article referred to, requires the creditor who demands the arrest of the insolvent debtor, to swear that he verily believes the facts which excite his apprehension of the absconding of his debtor. But these very words are not sacramental. It is enough for the creditor to show a fair ground of apprehension in the oath he takes; that the measure which he provokes is necessary, to the security of the mass of the creditors, and' is justified by the conduct of the debtor.
The line of distinction between belief and strong suspicion and fear of’a thing or event happening, is not very easily drawn or made clear. Indeed, a belief of future events happening, is at best, even when sworn to, little more than conjecture ; and when a person swears that he suspects and fears such a thing is going to happen, he of course believes it will take place, but in neither case does he know it. 5 La. Reports, 494. 7 Ibid., 413.
*192It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Coürt be annulled, avoided and reversed, and that the rule taken on the creditor for the liberation and discharge of the debtor from arrest, be discharged, and that the appellee pay costs in both courts.